El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
La parte demandante en este pleito nos pide que deses-timemos por frívolas las dos apelaciones que en él interpuso *80el demandado, nna contra la sentencia que lo condena a pagar cierta cantidad de dinero con las costas pero sin incluir hono-rarios de abogado y otra contra la qne enmendó la anterior en el sentido de que la condena en costas comprenda el pago de los honorarios de abogado.
La demanda se funda en que el demandado presentó soli-citud a la demandante para que lo garantizara con el Pueblo de Puerto Rico hasta la cantidad de $2,500 de que pagaría los impuestos que se le impusieran sobre sus ingresos (income tax), comprometiéndose a satisfacerle la cantidad que por él pagase más los gastos y desembolsos, incluyendo costas y honorarios de abogado, en caso de que el demandado no pagase los referidos impuestos; que descansando en esa soli-citud la demandante expidió la fianza interesada en solida-ridad con el demandado garantizando que el demandado pagaría dichos impuestos en o antes del 16 de abril de 1932; que vencido ese término y una prórroga que hasta el 15 de junio siguiente concedió el Tesorero de Puerto Rico al deman-dado para verificar el pago de lo que adeudaba por dicho impuesto, que en ese día montaba a $1,938.44, fué requerida la demandante para que hiciera efectiva esa cantidad más $34.24 de sus intereses al tipo del 1 por ciento mensual, cuya suma de $1,972.68 pagó la demandante y reclama del deman-dado sin que le haya sido reembolsada por el demandado ni por otra persona en todo o en parte, a pesar de los requeri-mientos hechos para ello al demandado.
El demandado no hizo alegación alguna contra esa de-manda y celebrado el juicio fué dictada la sentencia conde-natoria que luego fué enmendada.
Alegando claramente la demanda una acción en cobro del dinero que la demandante pagó por el demandado, y que el demandado se comprometió a devolver a la demandante con las costas con inclusión de los honorarios de abogado y no habiéndose hecho alegación alguna contra ella por el deman-dado, quien tampoco, asistió al juicio, entendemos que esas apelaciones son frívolas y que deben ser desestimadas.